Citation Nr: 0407037	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  95-20 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from November 1940 to 
June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his diagnosed condition of diabetes 
mellitus is secondary to the medication he has taken for 
posttraumatic stress disorder (PTSD) and hypertension.  The 
veteran indicated in a December 2002 statement that some of 
the medication that he has taken for over 40 years for his 
PTSD and high blood pressure, Zestril/Lisinopril for high 
blood pressure and Elavil for PTSD can cause high and low 
blood sugar which can cause diabetes mellitus.  In an earlier 
VA examination in May 1998, the veteran alleged that his 
diabetes was secondary to Librium he took for his PTSD and 
anxiety.  The examiner indicated that the issue of whether 
Librium caused an increase in blood sugar was not noted in 
the Physician's Desk Reference.  Whether this was a unique 
case could not be excluded; however, if Librium was a problem 
with this veteran's blood sugar, then the examiner 
recommended that he be switched to another anxiolytic that 
would be equally efficacious in controlling his anxiety and 
his PTSD.  

Since the examiner failed to give an opinion as to whether it 
was as least as likely as not that his medication for PTSD 
caused his diabetes mellitus and in order to accord the 
veteran every consideration with respect to the present 
appeal, and to ensure that the veteran is provided with due 
process of the law, the case is remanded to the RO for the 
following development:

1.  The veteran should be scheduled for a 
VA examination with the appropriate 
specialist to ascertain the nature and 
etiology of his diabetes mellitus.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include a specific 
response to the following:

State a medical opinion as to 
whether it is at least as likely as 
not that the veteran's diabetes 
mellitus is the result of the any 
medications taken for his 
psychiatric disabilities or 
hypertension to include Librium, 
Elavil, and Zestril/Lisinopril.

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




